04/21/2020


                                           DA 19-0374
                                                                                           Case Number: DA 19-0374

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2020 MT 90



IN RE THE MARRIAGE OF:

TWILA RUIS, n/k/a TWILA JENSEN,

                Petitioner and Appellee,

         and

DAVID RUIS,

                Respondent and Appellant.


APPEAL FROM:            District Court of the Eleventh Judicial District,
                        In and For the County of Flathead, Cause No. DR-14-661(B)
                        Honorable Robert B. Allison, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Sean R. Gilchrist, Johnson-Gilchrist Law Firm, P.C., Whitefish, Montana

                 For Appellee:

                        Peter F. Carroll, Attorney at Law, Kalispell, Montana


                                                     Submitted on Briefs: February 12, 2020

                                                                 Decided: April 21, 2020


Filed:

                                  cir-641.—if
                        __________________________________________
                                          Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     David Ruis appeals the Eleventh Judicial District Court’s post-judgment order

requiring him to pay his ex-wife Twila Ruis (n/k/a Twila Jensen) a cash equalization

payment plus interest in accordance with the court’s earlier dissolution decree. David

argues that the eventual sale of the parties’ marital home rendered the cash equalization

payment inequitable. David thus takes issue with the award of post-judgment interest on

that payment amount. Finding no abuse of discretion, we affirm.

                 FACTUAL AND PROCEDURAL BACKGROUND

¶2     David and Twila married in 2001. In September 2014, Twila filed a petition for

dissolution of marriage. Prior to trial, the parties agreed to a proposed parenting plan and

child support for their minor child. They were not able to reach agreement regarding the

distribution of their marital assets and debts. The major asset in dispute—both in the

District Court and on appeal—is the parties’ Columbia Falls home (“12th Street Property”

and “Property”), which each party requested. The parties agreed that the fair market value

of the Property was $460,000. The District Court conducted a bench trial on May 17, 2016.

On June 14, the court entered its Findings of Fact, Conclusions of Law, and Decree of

Dissolution (“2016 Decree” or “Decree”) awarding approximately fifty percent of the net

marital estate to each party. The court awarded the 12th Street Property to David based in

part on its findings that: David’s siblings owned the adjoining property; David was

employed and had family in the area; Twila had relocated with the parties’ minor son to

Williston, North Dakota, and ran a business there; and, based on testimony at trial,


                                             2
David would be able to refinance the Property in his name. The court issued the following

finding with respect to distribution of the 12th Street Property:

       27. The Court further finds that David shall refinance the 12th Street Property
       in his sole name to provide Twila with the funds for her Cash Equalization
       Payment as set forth . . . below and remove Twila from the indebtedness
       within ninety (90) days from the date of this Decree. . . . David shall be solely
       responsible for the mortgage, real estate taxes, insurances, utilities, and any
       other expenses related to the 12th Street Property he is receiving herein.
       Payment in full of the Cash Equalization Payment, which shall continue as a
       lien against the real property until paid, shall be due 90 days from the date of
       this Decree, and if not paid by that date shall thereafter bear interest at the
       rate of 10% per annum until paid in full.

The court itemized and distributed the parties’ assets in a spreadsheet attached to the

Decree. Based on this and the agreed-upon value of the Property, the court calculated that

David would owe Twila a cash equalization payment of $65,870.

¶3     The court also provided an option for Twila to purchase the property should David

fail to obtain refinancing:

       29. If David fails to obtain refinancing on the 12th Street Property . . . Twila
       shall have the option to purchase it within 90 days and David shall provide a
       properly executed quitclaim deed to [her attorney]. . . . The values and
       amounts set forth in these findings shall apply and the appropriate
       modifications shall be made to the spreadsheet exhibit to determine sums to
       be paid to the respective parties to equalize the division of the marital estate.
       Should Twila be unable to purchase the property within her 90 days, the same
       shall be listed on the market and sold in a commercially reasonable fashion,
       with both parties cooperating with that process.

The court ordered that, during the pendency of the sale, David “shall continue to have

exclusive occupancy” and “continue to be solely responsible for monthly mortgage

payments, insurances, real estate taxes, and all utilities” of the Property.



                                              3
¶4     David was unable to refinance the 12th Street Property. In a series of letters in

September 2016, counsel for both parties discussed David’s failure to refinance within the

allotted ninety-day period and Twila’s right to exercise her option to purchase and

refinance the Property. Twila never exercised the option. The parties subsequently put the

Property up for sale. It finally sold on July 3, 2018, for less than $460,000; the proceeds

were placed into Twila’s attorney’s trust account.

¶5     Twila filed a motion later that month requesting the release of funds.            The

District Court issued an order stating only that David should not receive credit for the

mortgage payments, HELOC payments, insurance, taxes, and repairs he made following

the trial and that the funds held in trust should be distributed in accordance with the

2016 Decree. Twila filed another motion to release funds in April 2019. After briefing by

the parties, the District Court issued its Order and Rationale, ordering David to pay Twila

the originally determined cash equalization payment set forth in the 2016 Decree—

$65,870—plus judgment interest. This appeal followed.

                               STANDARDS OF REVIEW

¶6     This Court reviews a district court’s division of marital property to determine

whether the findings of fact upon which the division is based are clearly erroneous.

Jackson v. Jackson, 2008 MT 25, ¶ 9, 341 Mont. 227, 177 P.3d 474. A finding is clearly

erroneous if it is not supported by substantial evidence, if the district court misapprehended

the effect of the evidence, or if our review of the record convinces us that a mistake has

been made.     Frank v. Frank, 2019 MT 130, ¶ 11, 396 Mont. 123, 443 P.3d 527

(citation omitted). Absent clear error, we will affirm a district court’s division of marital
                                              4
property unless the court abused its discretion. Frank, ¶ 11 (citing Jackson, ¶ 9). “In a

dissolution proceeding, the test for an abuse of discretion is whether the district court acted

arbitrarily without employment of conscientious judgment or exceeded the bounds of

reason resulting in substantial injustice.” Frank, ¶ 11; Jackson, ¶ 9.

                                       DISCUSSION

¶7    1. Did the District Court abuse its discretion when, in its 2019 Order and Rationale,
it awarded Twila the cash equalization payment originally contemplated in the
2016 Decree even though David did not refinance and retain the 12th Street Property?

¶8     David argues that the District Court abused its discretion when, in its 2019 Order

and Rationale, it ordered David to provide Twila the cash equalization payment originally

determined in the 2016 Decree. According to David, the $65,870 cash equalization

payment was contingent upon his ability to refinance the 12th Street Property, which he

was unable to accomplish. He argues that Twila now will receive two-thirds of the

marital estate under the 2019 Order and Rationale and that this is inconsistent with the

2016 Decree, which required an equal distribution of the estate. Twila responds that

David’s interpretation of the 2016 Decree is flawed. She urges this Court to afford the

District Court deference in interpreting its own earlier decree.

¶9     A district court has broad discretion to distribute marital property in a manner that

is equitable to both parties.     See, e.g., Richards v. Trusler, 2015 MT 314, ¶ 11,

381 Mont. 357, 360 P.3d 1126 (citation omitted). The court must reach an equitable

distribution, not necessarily an equal one. Richards, ¶ 11 (citations omitted).

¶10    David argues that the 2016 Decree requires that the marital estate be distributed

equally between the parties. He cites several cases concluding that a trial court abused its
                                              5
discretion when the court found that a marital estate should be distributed equally but later

distributed assets in an unequal fashion. See Richards, ¶ 31 (concluding that an award to

one spouse of ten percent of the nearly $2 million value of the marital estate was not

equitable under the circumstances); In re Marriage of Kramer, 177 Mont. 61, 67,

580 P.2d 439, 442 (1978) (court abused its discretion when it: awarded wife the marital

home and all the furniture in it; required the husband to pay all debts and expenses

associated with property, child support, and alimony; and awarded husband only

one asset—a truck); Kruse v. Kruse, 179 Mont. 79, 85-86, 586 P.2d 294, 298 (1978)

(court abused its discretion when, after finding that the marital estate should be divided

equitably, it awarded wife one-half of the cost of acquiring the marital assets, not one-half

of the fair market value, and awarded husband all assets acquired, his corporate interests,

and appreciation of all assets); In re Marriage of Berthiaume, 173 Mont. 421, 424-25,

567 P.2d 1388, 1390 (1977) (court abused its discretion when it found that marital property

should be “divided as equally as possible[]” but awarded husband well over ninety percent

of the estate).

¶11    It is true, as David points out, that the spreadsheet the District Court incorporated

into the 2016 Decree awarded fifty percent of the marital estate’s net value to each party.

But the Decree was based on the evidence presented at trial and the property’s stipulated

value at that time. The District Court found that “all of the net equity in the 12th Street

Property is marital and subject to an equitable division between the parties.” It did not

promise equal distribution; it found that the cash equalization payment was “integral and


                                             6
imperative to the fundamental concept of an equitable division of the marital estate.” It

based that payment on the parties’ stipulated value of the Property at the time of trial.

¶12    The court had strong evidence, including testimony from a local bank loan officer,

that David was pre-approved to refinance the Property. The District Court awarded David

the 12th Street Property based on his own request and on his representations to the court

that he could obtain the necessary refinancing.      The District Court concluded that by

seeking to have the Property awarded to him, David “ran certain risks[,]” including the

possibility that he would be unable to refinance or that the property would depreciate in

value before the date of sale.

¶13    With exceptions not applicable here, the value of marital assets generally is

determined at or near the time of dissolution. See In re Marriage of Thorner, 2008 MT 270,

¶ 36, 345 Mont. 194, 190 P.3d 1063; In re Marriage of Hochhalter, 2001 MT 268, ¶ 17,

307 Mont. 261, 37 P.3d 665. Here, David and Twila stipulated to the Property’s value at

the time of dissolution, the Decree adopted that value to determine equitable distribution

of the net equity, and the equalization payment was not contingent on a future sale price.

Where the Decree did not so provide, the District Court was not required to revisit valuation

because of a subsequent change in the property’s market value before it sold.

¶14    David asserts, though, that the 2019 Order and Rationale conflicts with the

requirement in the 2016 Decree that “appropriate modifications” be made to equalize the

distribution of the marital estate in the event that neither party retained the 12th Street

Property. We disagree for two reasons. First, David misconstrues the plain language of

the Decree. Finding 29 provided that if David failed to obtain refinancing, Twila would
                                              7
have the option to purchase. In that case, “[t]he values and amounts set forth in these

findings shall apply and the appropriate modifications shall be made to the spreadsheet

exhibit to determine sums to be paid to the respective parties to equalize the division of the

marital estate.” Twila did not exercise her option, and the parties listed the 12th Street

Property for sale.1 The plain language of the District Court’s 2016 Decree did not order

the parties to make modifications in the event that neither retained the Property and they

instead listed it for sale. Because Twila did not exercise her option to retain control of the

12th Street Property, the 2016 Decree did not require “appropriate modifications” when,

as the Decree specified, the parties sold the Property.

¶15      Second, we agree with Twila that the District Court is in the best position to interpret

its own decree. David argues that the Order and Rationale is inconsistent with other

determinations the District Court made with regard to allocation of the parties’ assets and

debts.     He contends that the ultimate distribution of the estate runs afoul of the

District Court’s own emphasis on the “imperative of equitable division[.]”                But the

District Court had the chance to consider this argument in briefing on Twila’s two motions

for distribution of funds. After doing so, the District Court plainly stated its rationale for

rejecting David’s position—both parties ran certain risks; the 12th Street Property was

“subject to the vagaries of the marke[t]”; and it was “not inclined to go back and re-adjust

those determinations every time a valuation of an item is later determined to have been



1
  The parties dispute whether Twila ever tried to exercise her option. But the District Court
determined “that did not occur[,]” and our review of the record does not convince us that it was in
error.
                                                8
high, or low for that matter.” In its Order and Rationale, the District Court explained that

the Decree awarded David the property and that “the equalization payments were fixed,

with the sole exception being the possible contingency that [Twila] might end up with the

property, in which case those calculations would have to be modified. That did not take

place.”

¶16    An appellate court defers to the district court’s interpretation of its own orders as

long as that interpretation is reasonable. See, e.g., Cave v. Singletary, 84 F.3d 1350,

1354-55    (11th    Cir.   1996)    (collecting    cases);   United    States    v.   Soderling,

1992 U.S. App. LEXIS 15827, *11 (9th Cir. 1992) (citations omitted). We have held

repeatedly that a reviewing court is not justified in substituting its discretion for that of the

trial court. See, e.g., Berthiaume, 173 Mont. at 425, 567 P.2d at 1390. The question is not

whether the reviewing court agrees with the trial court, but whether the trial court acted

arbitrarily without the employment of conscientious judgment or exceeded the bounds of

reason resulting in substantial injustice.          See Berthiaume, 173 Mont. at 425,

567 P.2d at 1390. We cannot say that the District Court acted arbitrarily or exceeded the

bounds of reason when it issued its Order and Rationale.

¶17 2. Did the District Court err in awarding Twila judgment interest, or err in its
calculation of judgment interest?

¶18    David argues that because the District Court abused its discretion in awarding Twila

the $65,870 cash equalization payment, it also erred in awarding her judgment interest

based upon that sum. He contends that “judgment interest only began to run if either party



                                               9
kept the property and did not timely provide the other with his/her ‘Cash Equalization

Payment[.]’”

¶19    Our resolution of Issue 1 is dispositive. We have determined that the District Court

did not abuse its discretion in awarding Twila the cash equalization payment of $65,870 in

its Order and Rationale. Likewise, the District Court did not err in awarding judgment

interest to Twila in accordance with the 2016 Decree. As noted above, the District Court

determined based on the evidence before it that Twila did not exercise her option to

refinance the 12th Street Property. Thus, pursuant to the 2016 Decree, David’s judgment

interest began to run when the payment was due, ninety days from June 14, 2016—the date

of the Decree. Section 25-9-204, MCA. See In re Marriage of Mannix, 242 Mont. 137,

140, 788 P.2d 1363, 1365 (1990) (noting that a dissolution decree is “the final

determination of the rights of the parties, and therefore a Judgment[]” to which statutory

interest applied until the date payment was tendered).

                                     CONCLUSION

¶20    The District Court did not abuse its discretion or commit an error of law in awarding

Twila the cash equalization payment originally determined in the Decree, together with

judgment interest. Its Order is affirmed.


                                                 /S/ BETH BAKER

We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ INGRID GUSTAFSON
                                            10